Citation Nr: 9914009	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the severance of service connection for left ear 
hearing loss in April 1960 was proper.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tuberculosis.

4.  Entitlement to an increased rating for hearing loss in 
the right ear, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board notes that the veteran submitted a statement in 
August 1997 wherein he indicated that he desired to reopen 
his claim for service connection for a lung condition 
referred to as chronic bronchitis.  In March 1998, the RO 
denied service connection and notified the veteran of the 
decision in April 1998.  In June 1998, the veteran submitted 
a VA Form 9 but he did not make any comments regarding any of 
his claimed conditions.  The representative submitted a 
statement in June 1998 but he listed the issue as entitlement 
to service connection for tuberculosis, not chronic 
bronchitis.  Accordingly, the Board finds that the veteran 
has not submitted an notice of disagreement with respect to 
the March 1998 rating decision denying service connection for 
chronic bronchitis.  Hence, the Board may not exercise its 
jurisdiction.   38 U.S.C.A. § 7105 (West 1991).

At his hearing before the undersigned Member the issues of 
entitlement to service connection for a psychiatric 
disability and tinnitus were presented.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  By a letter dated in January 1960, the RO notified the 
veteran of a proposal to sever service connection for left 
ear hearing loss based upon clear and unmistakable error 
(CUE) by the RO in granting service connection for left ear 
hearing loss in May 1946.

2.  The veteran did not respond to the proposed severance 
action finding CUE.  A rating decision dated in April 1960, 
severed service connection for left ear hearing loss.  The 
veteran was notified of the action in April 1960 but did not 
perfect an appeal.

3.  The evidence clearly and unmistakably shows that the 
veteran did not suffer from a left ear hearing loss at the 
time of the May 1946 rating decision.

4.  Evidence received since the April 1960 RO decision, when 
considered in conjunction with all of the evidence of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  The veteran is currently shown to manifest level XI 
hearing in his service connected right ear, and is assigned 
level I hearing in his nonservice connected left ear.


CONCLUSIONS OF LAW

1.  The April 1960 severance of service connection for left 
ear hearing loss was proper.  38 C.F.R. § 3.105(d) (1998).

2.  Evidence received since the April 1960 final RO decision 
is not new and material; the veteran's claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

3.  The schedular criteria for an evaluation in excess of 10 
percent for hearing loss of the right ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.383, 
3.385, 4.85-4.87, Diagnostic Code 6101 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1943 to January 
1946.  He suffered a total hearing loss in service as a 
result of a December 1944 explosion at the ammunition supply 
base where he was stationed.  The veteran was diagnosed as 
totally deaf in his right ear in service but continued in 
service until his discharge in January 1946.  The veteran's 
hearing in the left ear was reported as 15/15 on his January 
1946 separation examination.

The veteran sought service connection for his right ear 
hearing loss in 1946.  He was afforded a VA examination in 
May 1946.  The examiner reported the veteran's hearing as 
5/20 for the right ear and 20/20 for the left ear.  The 
veteran was granted service connection for his right ear 
deafness in May 1946, and assigned a noncompensable rating.  
The rating decision styled the disability as deafness, right 
ear 5/20, left 20/20.

The veteran appealed the rating decision to the Board.  In a 
decision dated in September 1946, the Board denied the 
veteran's claim for a compensable rating for deafness.

In a rating decision dated in June 1947, the veteran's 
noncompensable rating for defective hearing in the right ear 
5/20, and the left ear 20/20, was continued.

The veteran submitted a statement from a private physician, 
W. Lueders, Jr., M.D., dated in March 1951.  Dr. Lueders' 
reported the veteran as totally deaf in the right ear and 
with 20/20 hearing in the left ear.

The veteran was afforded a VA examination in April 1951 where 
he was diagnosed with exaggerated deafness in the right ear 
with a measured hearing acuity of 0/20.  The left ear was 
noted to be 20/20.

As a result of the VA examination results, and Dr. Lueders' 
submission, the veteran's rating was increased to 10 percent 
in April 1951.  The wording of the rating said that the 
veteran was granted service connection for deafness in the 
right ear in May 1946.  The rating decision of June 1947 
confirmed and continued service connection.  The latest 
medical reports showed the veteran to be totally deaf in the 
right ear and with 20/20 hearing in the left.  Based upon the 
latest medical evidence, a compensable evaluation for 
defective hearing in the "left" ear was warranted from the 
date of receipt of Dr. Lueders' statement.  The rating was 
then listed as defective hearing, left ear with C.V. of 0 
feet.  The veteran was notified of the result in May 1951, 
and told that his "left" ear condition was held to have 
been incurred inservice and to warrant a 10 percent rating.

A Board decision, dated in August 1951, denied the veteran's 
claim for an earlier effective date for his 10 percent 
rating.  The Board decision only addressed the disability as 
defective hearing without discussion of which ear was service 
connected.

In April 1958, the veteran's claim for entitlement to service 
connection for tuberculosis was denied.  In the April 1958 
letter of notification, the veteran was also informed that 
his prior rating from May 1951 for his hearing condition of 
the "left" ear was confirmed and continued.

A May 1959 VA audiological examination reported the veteran 
with deafness in the right ear and evidence of some hearing 
loss in the left ear.  A July 1959 rating decision proposed 
severing service connection for a left ear disability.  The 
decision noted that the initial May 1946 rating decision 
granted service connection for deafness in both the right and 
left ear and that this decision constituted clear and 
unmistakable error (CUE).  The basis for the CUE finding was 
that the veteran had no hearing loss in the left ear in 
service, at the time of discharge, or subsequent to service.  
The veteran was notified of the rating decision and proposed 
action in January 1960.

The proposed severance was finalized in April 1960.  The 
veteran was notified of the action that same month.  The 
veteran's status at that time was service connection for 
total deafness in the right ear, with a 10 percent rating.  
The left ear hearing loss was listed as nonservice-connected.

In a statement received by the RO in May 1960, the veteran 
requested that he be sent the applicable forms as he wanted 
to appeal the April 1960 letter from the RO.  In May 1960, 
the veteran submitted a VA Form 1-9.  However, he did not 
appeal the severance of service connection, rather, he argued 
for an entitlement to an increased rating for his right ear.

The veteran wrote a letter to the President in January 1961 
wherein he asked for assistance in obtaining a higher 
disability rating for his deafness.  The February 1961 VA 
response to the veteran informed him that he was service-
connected for the hearing loss in his right ear and that his 
left ear hearing loss was not service connected as it was not 
related to service.  The letter further explained that the 
veteran's left ear condition could not be used to calculate 
his overall disability evaluation and that he was currently 
receiving the maximum amount for loss of hearing in one ear.

Associated with the claims file is an audiogram and letter 
from G. O. Proud, M.D., dated in August and September 1976, 
respectively.  Dr. Proud noted the veteran's right ear 
deafness and exposure to acoustic trauma from the explosion 
in 1944.  He also said that the veteran had evidence of a 
slight nerve type hearing loss in the left ear.  However, Dr. 
Proud did not relate the left ear hearing loss to any 
incident of service.

The veteran was afforded a VA audiological examination in 
June 1981.  No opinion was offered as to the etiology of any 
left ear hearing loss.  

The veteran was afforded a VA audiological examination in 
October 1997.  The veteran's history of exposure to the 
explosion was noted.  The veteran was given an audiogram with 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
100
105
105
105
LEFT
20
25
30
35
40

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and of 92 percent in the left ear.  
The veteran's average decibel loss in the right ear was 104 
and in the left ear 33.  The examiner concluded that the 
veteran had a mild left ear sensorineural hearing loss from 
2000 Hertz and above; and a profound right ear sensorineural 
impairment.  There was no opinion provided as to the etiology 
of the veteran's left ear hearing loss.  

The Board notes that in August 1997, the veteran filed a 
claim seeking, inter alia, an increased rating for bilateral 
hearing loss.  In an October 1997 letter, the RO informed the 
veteran that he was service-connected for his right ear 
hearing loss but not for hearing loss for the left ear.  In 
his March 1998 NOD, the veteran stated that he felt that he 
should be service-connected for left ear hearing loss.  He 
said that he was granted service connection on his original 
award letter in 1951.  

The veteran provided testimony at a hearing before the 
undersigned Member in September 1998.  He related the history 
of the onset of his right ear hearing loss in service as a 
result of the 1944 explosion.  He said that he had problems 
hearing in crowds.  He also had to take care where he sat 
when talking with someone so that he could hear the speaker.  
He testified that he had a ringing in his ears that affected 
his ability to hear.  He said that he was provided a hearing 
aid by the VA in the early 1980's.  The veteran further 
testified that he had experienced hearing problems with his 
left ear since service.  He said that he had been told by Dr. 
Goproud [sic] that his left ear hearing loss was related to 
the explosion.  He also referred to treatment from a C. J. 
Waller, M.D., and Dr. Fisher.  In regard to his right ear, 
the veteran said that he experienced difficulties at the 
grocery store in positioning himself at the checkout to be 
able to hear the clerk.  He added that he had learned to read 
lips and would watch a speaker's face to better understand 
what was being said.  

II.  Analysis

A.  Severance of Service Connection for Hearing Loss in the 
Left Ear

Service connection will be severed only where evidence 
establishes that the grant was clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  A 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or other 
proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons. The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(d).

In a case involving CUE, in order to sever service 
connection, the VA must comply with specific procedures and 
meet its high burden of proof.  See Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  In Damrel v. Brown, 6 Vet. App. 
242 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-
4 (1992)), the Court established a three-prong test to 
establish a claim of clear and unmistakable error:

(1) '[E]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,' (2) the error must 
be 'undebatable' and the sort 'which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made,' and, (3) a 
determination that there was [clear and 
unmistakable error] must be based on the record and 
law that existed at the time of the prior 
adjudication in question.

Damrel, 6 Vet. App at 245.

In this case, the veteran's SMR's show that he was separated 
without a left ear hearing loss as his hearing was recorded 
as normal at 15/15.  The VA audiological examination of April 
1946 also found his hearing in the left ear normal at 20/20.  
The May 1946 rating decision, was clearly and unmistakably 
erroneous in finding that the veteran had a hearing loss in 
the left ear that was related to service.  The first 
objective evidence of any hearing loss in the left ear was 
not present until the May 1959 VA examination when no nexus 
linking the loss to service was offered by any provider.  
Clearly, the regulations were incorrectly applied in May 1946 
in granting service connection as there was no existing left 
ear hearing loss disability.  Moreover, the fact that there 
was no left ear hearing loss disability in 1946, based on the 
evidence of record at the time, makes the error undebatable 
in regard to whether there should have been service 
connection.  

In July 1959, the RO proposed to sever service connection for 
left ear hearing loss.  The veteran was notified of this 
proposal in January 1960 and advised to present evidence 
against the severance within 60 days.  The veteran did not 
respond.  The RO severed service connection in April 1960 
with notice of the severance that same month.  In light of 
the evidence of record, and the determination that it was CUE 
to grant service connection for the left ear hearing loss in 
1946, the Board finds that the severance of service 
connection for left ear hearing loss was proper.  See 
generally Wilson v. West, 11 Vet. App. 383, 385-87 (1998).

B.  New and Material Evidence for Service Connection for Left 
Ear Hearing Loss

The April 1960 decision is final as outlined in 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 (1998).  
Accordingly, the veteran's claim may only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1998).  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

Evidence that was of record at the time of the RO's severance 
included the veteran's SMRs; a treatment note from Dr. 
Lueders' dated in March 1951; and VA examinations dated in 
May 1946, April 1951, February 1958, and May 1959.  

In August 1997, the veteran filed a claim which has led to 
this appeal.  The Board notes that since the RO's April 1960 
decision, the pertinent evidence added to the file consists 
of: (1) a letter from Dr. Proud dated in September 1976; (2) 
VA examinations dated in June 1981 and October 1997; and, (3) 
testimony from the veteran presented in September 1998.

Significantly, however, after carefully considering the 
evidence submitted since the last final RO decision, and 
finding that all of it is new in that it was not of record 
previously, in light of evidence previously available, the 
Board is compelled to find that the veteran has not submitted 
evidence which is material.  In this regard, the September 
1976 letter from Dr. Proud documented a hearing loss in the 
veteran's left ear.  Likewise, VA examinations of 1981 and 
1997 document a hearing loss in the left ear.  However, no 
examination provided any opinion as to the etiology of the 
left ear hearing loss.  So, while the examinations themselves 
constitute new evidence in that they were not previously 
considered, they are not material to resolving the issue on 
appeal.

The veteran's testimony at his hearing in September 1998 is 
also new in that it was not of record before.  The veteran 
testified that his left ear hearing loss was related to 
service and that he had been told by Dr. Proud that it was 
related to service.

The veteran has said that his left ear hearing loss is due to 
the explosion in service.  The veteran, however, as a lay 
person is not competent to offer an opinion concerning the 
etiology of any current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Moreover, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Further, Dr. Proud made no finding of 
nexus, as suggested by the veteran, in his September 1976 
letter.  In this respect, it must be recalled that a 
"layman's account of what (a physician) purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 
77-8 (1995).  Accordingly, the veteran's claim is not 
reopened.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the steps 
he needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

B.  Increased Rating for Hearing Loss in the Right Ear

As a preliminary matter, the Board finds that the veteran's 
claim for an increased (compensable) rating for his ear 
hearing loss is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 
(1998).

A review of the record shows that the veteran underwent VA 
audiometric study in October 1997.  The results correlate to 
Level XI hearing in the right ear.  See 38 C.F.R. § 4.87, 
Table VI (1998).  For evaluation purposes a nonservice 
connected ear will be treated as service-connected only when 
there is total deafness in that nonservice-connected ear.  
38 C.F.R. § 3.383(a)(3) (1998).  Otherwise, the nonservice-
connected ear shall be assigned a Level I for rating 
purposes, as is the situation in this case.  These levels in 
combination correspond to a 10 percent rating.  See 38 C.F.R. 
§ 4.87, Table VII, Diagnostic Code 6101.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  38 C.F.R. § 4.86 (1998).  
Accordingly, an increased schedular rating is not warranted.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting an increased rating 
for the veteran's right ear hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

The severance of service connection for left ear hearing loss 
was proper.

New and material evidence not having been submitted to reopen 
a claim for service connection for a left ear hearing loss, 
service connection remains denied.

An increased rating for right ear hearing loss is denied.


REMAND

The veteran seeks to establish entitlement to service 
connection for tuberculosis.  The Board notes that the 
veteran was denied service connection for tuberculosis in 
April 1958 and notified of that decision that same month.  
The veteran did not perfect an appeal of that denial and the 
decision became final.  Consequently, new and material 
evidence is required to reopen the claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

At his hearing in September 1998, the veteran testified that 
he had received treatment for a "lung condition" from a Dr. 
Whitacre.  The veteran said that he received weekly shots 
from Dr. Whitacre.  (Transcript pp. 19-20).  The veteran's 
testimony was the first mention of treatment by Dr. Whitacre 
for a lung condition and the RO has not had an opportunity to 
obtain any treatment records that may exist.

The Board notes that the veteran provided a statement in May 
1975 wherein he listed a number of health care providers that 
had provided treatment to him after service.  There is no Dr. 
Whitacre listed but there is a Dr. Whitted.  It is not clear 
from the listing what specific conditions Dr. Whitted may 
have treated.

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he provide the full name, 
address, and approximate dates of 
treatment for any health care provider 
that may have treated him for 
tuberculosis, including 
Dr. Whitacre/Whitted.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
any pertinent treatment records, 
especially Dr. Whitacre/Whitted's 
treatment records, and associate them 
with the claims file.  The veteran is 
advised that it is his responsibility to 
provide the necessary information to 
enable the RO to obtain the records or, 
alternatively, to obtain the records 
himself and provide them to the RO.  
Otherwise, the claim will be decided 
based on the evidence of record.

2.  Thereafter, the RO should again 
consider the claim of whether new and 
material evidence has been submitted to 
reopen a claim for entitlement to service 
connection for tuberculosis based on all 
the pertinent evidence of record, and all 
applicable laws and regulations.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
  In this regard while the appellant testified before the undersigned Member in September 1998 on the issue 
of entitlement to service connection for bronchitis, that testimony may not serve as a NOD because it was not 
filed with the RO.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); Hamilton v. Brown, 39 F.3d 1574, 1582-85 
(Fed.Cir 1994).  The veteran may, however, attempt to reopen this claim by submitting new and material 
evidence to the RO.

